Citation Nr: 0303554	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  96-33 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.	Entitlement to a rating evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD), prior to January 
1, 1999. 

2.	Entitlement to a rating evaluation in excess of 70 percent 
for PTSD, from January 1, 1999. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

On August 31, 1993, the veteran filed a claim of entitlement 
to service connection for PTSD.  Service connection was 
granted in a September 1994 rating decision and a 10 percent 
evaluation was assigned.  In December 12, 1995, the veteran 
requested that his PTSD disability rating be increased.  An 
August 1999 rating decision notified the veteran that his 
PTSD disability had been increased to 70 percent disabling, 
effective January 1, 1999.  As the effective date of the 
increased rating does not reflect the original date of claim, 
December 12, 1995, the Board must determine whether the 
veteran is entitled to a disability rating in excess of 10 
percent prior to January 1, 1999.

The Board notes that in a February 2001 rating decision, the 
RO granted the veteran a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) effective from November 5, 1998.  In a 
December 2001 statement the veteran indicated that he thought 
that he should have been issued a supplemental statement of 
the case as to his entitlement to a higher rating between 
December 12, 1995, and November 5, 1998.  Although the 
veteran did not specifically express disagreement with the 
effective date assigned the TDIU, the issue of entitlement to 
an earlier effective date for the TDIU was added to a May 
2002 supplemental statement of the case.  However, a timely 
substantive appeal of this issue has not been received at the 
Board and it is thus, not before the Board at this time.  


FINDINGS OF FACT

1.	The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.	Prior to and from January 1, 1999, the veteran's service-
connected PTSD is objectively shown to be productive of 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as depression, insomnia, distrust, 
suspiciousness, impaired concentration due to intrusive 
thoughts, impaired memory, explosions of aggressive energy, 
suicidal and homicidal ideation, and anger.

3.	The evidence in this case does not show an exceptional or 
unusual disability picture with respect to veteran's service-
connected PTSD so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.	The criteria for a 100 percent rating evaluation for PTSD 
prior to January 1, 1999, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.130, Diagnostic Code 9411 (2002).

2.	The criteria for a 100 percent rating evaluation for PTSD 
from January 1, 1999, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (2002).

3.	The assignment of an increased disability rating on an 
extraschedular basis is not warranted.  38 C.F.R. § 3.321(b) 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in December 1995 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in April 1996, September 1996, 
December 1998, and August 1999 letters and rating decisions 
of the evidence needed to substantiate his claim, and he was 
provided an opportunity to submit such evidence.  Moreover, 
in a June 1996 statement of the case and several supplemental 
statements of the case issued from September 1996 to May 
2002, the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In the May 2002 supplemental statement of the case, the 
veteran was informed of VA's duty to obtain evidence on his 
behalf.  Specific regulations pertaining to the VCAA were 
provided to the veteran.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
reports and private medical records.  In addition, the 
veteran was afforded VA examinations in November 1993, 
February 1998, and May 1999, which will be addressed below.  
The Board finds that all known and ascertainable medical 
records have been obtained and are associated with the claims 
file.  The veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; service medical 
records; VA outpatient treatment records dated August 1996 to 
August 2000; private treatment records; VA hospitalization 
reports; lay statements; and VA examination reports dated in 
November 1993, February 1998 and May 1999.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West Supp. 1991); 38 C.F.R. Part 4 (2002).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2002).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2002).  Moreover, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) 

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1995).  Under this formula, a 10 percent 
evaluation was warranted for impairment less than criteria 
for a 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation required definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation was 
appropriate where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were 
so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted for 
psychoneurosis manifested by severe impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132 (1995).

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
dysthymic disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).

Evidence in determining the level of impairment for PTSD is 
not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, if applicable, to those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Within the DSM-IV, Global 
Assessment Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores 
ranging from 21 to 30 reflect behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score ranging from 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score ranging from 41 to 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friend, unable to keep a job).  Finally, a GAF 
score ranging from 51 to 60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board is generally required to 
review both the pre- and post-November 7, 1996 rating 
criteria to determine the proper evaluation for the veteran's 
disability due to PTSD.  However, since the Board finds that 
the veteran's PTSD warrants a 100 percent evaluation under 
the former criteria, a discussion concerning the application 
of the new criteria is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The veteran has been assigned a 10 percent disability rating 
for PTSD prior to January 1, 1999, and a 70 percent 
disability rating from January 1, 1999.  He contends that his 
PTSD should be rated as more disabling both prior to and from 
that date.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
more nearly approximates a 100 percent disability rating for 
the veteran's service-connected PTSD, reflecting total 
occupational and social impairment, for the entirety of the 
veteran's appeal.

The evidence of record reflects that the veteran's PTSD was 
exacerbated by an acid explosion at work in 1992.  Since that 
time, he has consistently complained of flashbacks, 
nightmares, and suicidal ideation.  In addition, he exhibited 
a lack of concentration, continuous depression, an impaired 
impulse control leading to violence, and significant anger 
and difficulty controlling his affect.  The veteran was 
hospitalized from December 1995 to February 1996 for 
treatment of alcohol and cocaine dependency.  It was noted 
that he had a history of PTSD with symptoms exacerbated by 
his substance abuse.  The veteran was again hospitalized from 
April 1996 to August 1996 for PTSD and substance abuse 
related issues.  Following treatment, he was not symptomatic 
of major psychopathology and denied homicidal or suicidal 
ideation.  However, he continued with group therapy through 
December 1996. 

In August 1996, the veteran underwent a psychological 
examination to determine the level of his PTSD disability for 
the Social Security Administration (SSA).  It was noted that 
the veteran had been diagnosed with PTSD that was exacerbated 
by an accident at work.  The veteran complained of 
flashbacks, nightmares, and an inability to get along with 
others.  The examiner noted that the veteran had "massive 
problems" with affective control and a great deal of anger 
and rage.  The veteran reported being married twice and 
having both marriages dissolve due to his PTSD symptoms.  The 
relationship with his current girlfriend was also strained as 
a result of his affective instability and emotional 
outbursts.  The veteran maintained that he was able to care 
for his personal hygiene, but stated that his girlfriend did 
the laundry, shopping, and cleaning.  He also reported 
avoiding people as he often lost his temper.  He had been 
prescribed Zoloft and Trazadone and saw a psychiatrist once 
every few weeks.  He also attended group therapy on a weekly 
basis.  

Following an examination, the examiner concluded stated that 
the veteran presented with a history of PTSD that had 
recently flared-up to a significant degree secondary to an 
industrial accident.  He exhibited problems with short-term 
and immediate recall, and significant difficulties with 
affective control, anger, and crying spells at home.  The 
examiner also stated that the veteran had a significant 
history of mixed personality involving addictive and 
antisocial features.  Massive problems with sleeping were 
exhibited and the veteran had significant signs of PTSD that 
interfered with his functioning and relationships with 
others.  His was deficient in several areas including: 
ability to relate to others; capacity for daily activities; 
ability to attend, remember, and perform simple repetitive 
tasks; ability to work 8 hours; activities relative to speed, 
consistency, and reliability, and overall abilities to 
withstand the stresses and pressures associated with work.

An October 1996 report for SSA, L.C.P., M.D., noted the 
veteran's PTSD diagnosis and asserted that he had been 
"totally disabled" since July 1992.  In an October 1996 
letter from SSA, the veteran was listed as being disabled 
effective April 23, 1996.  In a December 1996 letter, the 
veteran's disability diagnosis was listed as "anxiety 
related disorders."  

In a March 1997 VA examination report, the veteran was 
diagnosed with PTSD and given a GAF score of 50.  He 
complained of nightmares, flashbacks, and an inability to get 
along with others.  He also reported getting angry and 
irritable all the time.  He denied current hallucinations or 
suicidal ideation, but stated that he had contemplated 
suicide one week prior. 

At his September 1997 personal hearing, the veteran stated 
that his PTSD had become worse since an acid explosion at 
work.  He asserted that he was often violent and fought with 
others.  He maintained that he only had one friend and was 
not a member of any clubs or organizations.  He reported 
having nightmares, a fear of loud noises, and an increased 
startle response.  His former girlfriend testified that she 
was scared of the veteran's actions, and that he had wanted 
to commit suicide.  

At his February 1998 VA examination for PTSD, the veteran 
complained of being angry all the time and having difficulty 
controlling his anger.  He stated that he had nightmares, and 
felt hopeless and in despair.  Upon examination, the veteran 
appeared extremely hostile and his mood was despairing and 
angry.  Difficulty with impulse control was evident.  The 
examiner concluded that the veteran suffered from drug and 
alcohol addition, PTSD, and a personality disorder that all 
overlapped and contributed to his symptomatology.  He was 
given a GAF score of 55.  A subsequent February 1998 
examination report stated that the veteran's history, 
presentation on interview, and testing were indicative of a 
mental disorder.  It was noted that the veteran had 
experienced extreme levels of anxiety and depression.  The 
examiner stated that it was likely that the anxiety related 
to his PTSD, and there was major depression that co-existed.  
The veteran was given a GAF score of 40. 

A VA outpatient treatment report dated in May 1999 addressed 
the question of whether the veteran's inability to work was 
due to his "alcohol character disorder."  The examiner 
opined that "since the rating board made a decision back in 
1998, the veteran has demonstrated his inability to engage in 
any gainful employment, without alcohol and drug abuse, and 
still had exacerbation of his PTSD since that time."  

The veteran was hospitalized for PTSD from May to June 1999.  
He was admitted due to increase in stress and triggering of 
PTSD symptoms.  Specifically, the veteran reported that his 
neighbor had been making a lot of noise and triggering 
flashbacks.  He had been very angry and had thoughts about 
suicide and homicidal ideation towards the neighbor.  Upon 
examination, the veteran exhibited a flat affect and 
depressed mood, but his suicidal and homicidal plans were 
vague.  He was admitted to the hospital and placed on suicide 
precautions with close observation.  Following treatment, the 
veteran's anger and harmful thoughts subsided.  It was noted 
that he was competent but not employable.  He was given a GAF 
score of 30,

An August 1999 VA outpatient treatment record noted that 
since the veteran had been sober his PTSD symptoms had 
remained and intensified.  These symptoms, coupled with his 
homicidal ideation toward his neighbor, led to a 
hospitalization in May 1999.  The examiner stated that the 
veteran's poor concentration, flashbacks, nightmares, 
depressed mood, and feelings of anger hinder him from being 
able to be gainfully employed and socialize with others.  In 
addition, the examiner asserted that the veteran definitely 
demonstrated an antisocial personality, but his PTSD had 
contributed mostly to his social and industrial impairment.  
Such social and industrial impairment were assessed as 
severe.  

In a May 2000 letter from the VA Medical Center in Cleveland, 
Ohio, it was noted that the veteran suffered from depression, 
insomnia, distrust, suspiciousness, difficulty concentrating 
due to intrusive thoughts, and anger.  He also had problems 
developing and maintaining interpersonal relationships.  It 
was noted that the veteran was unemployable and employment 
would exacerbate his symptoms. 

Based on the foregoing, the Board finds that the evidence is 
in relative equipoise as to whether the symptomatology 
related to the veteran's PTSD warrants a 100 percent 
schedular evaluation during the entire appeal period.  
Therefore, the Board must conclude that the veteran is 
entitled to a 100 percent evaluation for his PTSD.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra.

The record shows that the veteran has suffered from severe 
PTSD since his claim for an increased rating evaluation in 
December 1995, which on many occasions has been severe enough 
to cause suicidal and homicidal ideation.  The medical 
evidence of record has shown that the veteran is unemployable 
and that he exhibits total occupational and social 
impairment.  The evidence reflects that the veteran has been 
hospitalized on several occasions for PTSD and it has been 
demonstrated that the veteran's severe PTSD symptoms have 
continued after his hospitalizations.  He has remained 
depressed and angry, and has complained of nightmares, 
flashbacks, mood instability, memory impairment, and a lack 
of concentration.  

The Board has also considered the veteran's GAF scores and 
finds that they are supportive of a 100 percent rating 
evaluation for PTSD.  He has been given scores of ranging 
from 30 to 55.  Such scores reflect serious symptoms that in 
this case result in severe impairment in social and 
occupational functioning and are consistent with a disability 
rating of 100 percent.  While some GAF scores and 
symptomatology demonstrated may appear to warrant a lesser 
rating, the Board must juxtapose this evidence with the 
records from the veteran's several private examinations and 
reports of VA hospitalization which indicate a much more 
severe degree of impairment.  In this regard, the Board has 
considered the benefit of the doubt rule in the present case, 
and as the evidence appears to be in equipoise, the benefit 
of the doubt is resolved in the veteran's favor.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

Prior to and from January 1, 1999, the veteran's service-
connected PTSD is objectively shown to be productive of 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as depression, insomnia, distrust, 
suspiciousness, impaired concentration due to intrusive 
thoughts, impaired memory, explosions of aggressive energy, 
suicidal and homicidal ideation, and anger.  Thus, there is 
no basis in the record for assigning different ratings for 
different periods since December 1995, the date of the 
veteran's increased rating claim.  As such, and with 
application of the benefit of the doubt doctrine in the 
veteran's favor, the Board finds that a 100 percent rating 
for the veteran's service-connected PTSD is warranted prior 
to, and from, January 1, 1999.


C.  Extraschedular rating consideration

In the July 1997 supplemental statement of the case, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service-connected PTSD.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002).  The veteran has not identified any factors which may 
be considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  

While the veteran has presented evidence of severe industrial 
impairment and hospitalizations due to his PTSD, such 
impairment is contemplated in the 100 percent disability 
rating that has been assigned by the Board.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected PTSD does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.

D.	Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 100 percent schedular rating evaluation is 
warranted for the veteran's service-connected PTSD prior to, 
and from, January 1, 1999.  The benefit of the doubt has been 
resolved in the veteran's favor and the benefit sought on 
appeal is accordingly.




ORDER

Entitlement to a 100 percent schedular evaluation for PTSD, 
prior to January 1, 1999, is granted subject to the laws and 
regulations governing the payment of monetary benefits.


Entitlement to a 100 percent schedular evaluation for PTSD, 
from January 1, 1999, is granted subject to the laws and 
regulations governing the payment of monetary benefits.




		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

